Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 8/17/2021, 8/19/2021, 6/24/2022, and 11/17/2021 are being considered by the Examiner. 
Priority
The present application is currently designated as a Continuation of U.S. Application 15/807,268, claiming benefit of the provisional application 62/419,231. However, the present application recites subject matter in claims 9 and 10 directed towards ‘tines’. The claimed subject matter is not supported by the instant application’s specification or drawings, the copending parent application, or the provisional application. Due to the incorporation of new subject matter, Examiner is treating the present application as a Continuation in Part of the parent application. Thus, the present Specification and Drawings are objected to, and the following form paragraph is provided herein:
This application repeats a substantial portion of prior Application No. 15/807,268, filed 11/08/2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
If Applicant intends to keep the present application as a Continuation of the parent application without cancellation of the newly recited/claimed subject matter, the claimed subject matter which lacks support in the present application will be considered new matter. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter of claims 9 and 10, specifically regarding the tines, are not described within the present specification, nor in previous descriptions of priority applications (provisional parent and non-provisional).  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of tines claimed in claims 9 and 10 must be labelled and shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 14-16, 22, 26, and 27 objected to because of the following informalities:  
Regarding claim 1, please amend the recitation  of ‘the dirty air inlet’ to recite ‘the suction inlet’.  Please also amend the claim to add indentations to the elements intended to be subcomponents of the shroud. 
Further regarding claim 1, Examiner objects to the recitation of ‘a mesh screen positioned radially outward a about a radial perimeter of the plurality of vanes’. The term ‘radial’ correlates to a radius, wherein Examiner recommends using the term circumference for better claim form. 
Regarding claim 15, please amend the claim to recite “wherein the filter is at least partially within the shroud, extending around the central separator axis…”.
	, please amend the claimed range to recite “a range from 100 micrometers to 450 micrometers”, verses ‘450 micrometers to 100 micrometers’. 
	Regarding claims 22 and 26, please amend ‘where’ to read ‘wherein’. Examiner believes ‘where’ is a typographical errors. 
	Regarding claims 14 and 27, please amend ‘the openings’ to read ‘the air flow openings’.
	Further regarding claim 27, please amend the claim to reach ‘vanes converge, defining the openings…’, i.e. insert a comma. 

  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, and 23 of copending Application No. 15/807,268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the below table; claims 1 and 16 of the present application are specifically addressed, wherein claims 2-15 and 17-27 inherit the rejections due to dependency therefrom.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 
15/807,268

1. A vacuum cleaner comprising:

an airflow path including a suction inlet and a clean air outlet;
a suction source in fluid communication with the dirty air inlet for generating an airflow through the airflow path; and


a separator assembly for removing and collecting debris from the airflow, the separator assembly including a central separator axis, the separator assembly including, (wherein the container limitation of the copending recites an axis, and wherein the structure of the instant application is within the claims of the copending)
a container having an air inlet in fluid communication with the suction inlet and the clean air outlet that discharges the airflow from the separator assembly,






a shroud located in the container and including,
a plurality of vanes comprising a generally cylindrical body, the plurality of vanes extending longitudinally relative to the central separator axis between upper and lower ends of the cylindrical body and forming air flow openings between the plurality of vanes (please see below regarding the vane limitation),

a mesh screen positioned radially outward about a radial perimeter of the plurality of vanes (please see below regarding the mesh screen limitation), and

a filter mounted radially interior within the plurality of vanes, fluidly downstream of the air flow openings between the plurality of vanes.








Claim 1 of the instant application, reiterated: 
a shroud located in the container and including,
a plurality of vanes comprising a generally cylindrical body, the plurality of vanes extending longitudinally relative to the central separator axis between upper and lower ends of the cylindrical body and forming air flow openings between the plurality of vanes,

Claim 1 of the instant application, reiterated:
a mesh screen positioned radially outward about a radial perimeter of the plurality of vanes (the copending recites ‘a mesh screen positioned on the shroud covering the airflow passageway)

Claim 16 of the instant:
16. The vacuum cleaner of claim 1, wherein the mesh screen includes a plurality of pores each having a pore size in a range from 450 micrometers to 100 micrometers.

18. A vacuum cleaner comprising: 

a suction inlet; 

a suction source configured to generate an airflow through the suction inlet to draw debris with the airflow through the suction inlet; and 

a separator assembly downstream from the suction inlet including 







a container that defines a cyclonic separator about a separator axis, the container having a dirty air inlet positioned to receive the airflow and debris to rotate around the separator axis in a first direction within the container, 
a clean air outlet that discharges the airflow from the separator assembly, (See clean air outlet recited in the first limitation of the Instant Application)
a shroud located in the container having apertures forming an airflow passageway between the dirty air inlet and the clean air outlet, the shroud having an upper end and a lower end having a lower opening, 











a filter at least partially within the shroud extending around the separator axis positioned in an airflow path between the shroud and the clean air outlet, 
wherein a closed end of the filter contacts the shroud adjacent the lower end of the shroud to thereby close the lower opening of the shroud and define a filter dirt collection chamber with the lower end of the shroud and the filter.


20. The vacuum cleaner of claim 18, wherein the shroud airflow passageway is formed by a plurality of vanes defining openings between adjacent vanes positioned to direct the airflow and debris in a second direction at least partially opposed to the first direction redirecting airflow into the shroud. 





23. The vacuum cleaner of claim 20, further comprising a mesh screen positioned on the shroud covering the airflow passageway, wherein the mesh screen includes a plurality of pores each having a pore size in a range from 100 micrometers to 450 micrometers.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9, 11-21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), herein after referred to as ‘McDowell’ in view of Yoo (US 7,722,693), herein after referred to as ‘Yoo’. 
Regarding claim 1, McDowell discloses a vacuum cleaner (see Abstract) comprising:
an airflow path including a suction inlet and a clean air outlet (outlet 31; see suction opening disclosed in [0009]);
a suction source in fluid communication with the dirty air inlet for generating an airflow through the airflow path (see suction source 40, disclosed in [0056]; see also Figure 5); and
a separator assembly (Figure 4; assembly 12, see [0066]) for removing and collecting debris from the airflow, the separator assembly including a central separator axis (see Figure 4 regarding the assembly; see the disclosure of a cyclone separator, provided with a central longitudinal axis, in [0056] and [0066]), the separator assembly including,
a container (Figure 4) having an air inlet (see air inlet 28) in fluid communication with the suction inlet and the clean air outlet (31) that discharges the airflow from the separator assembly (wherein [0008] discloses a housing having a sidewall and a top wall defining a cyclonic airflow chamber for separating contaminants from a dirt-containing airstream, the housing further comprising an inlet and an outlet in fluid communication with the cyclonic airflow chamber, a nozzle housing including a main suction opening, the main suction opening being fluidly connected with the housing inlet),
a shroud (82) located in the container and including,
a plurality of vanes (louvers 36) comprising a generally cylindrical body (wherein [0057] discloses a cylindrical arrangement of louvers 36; wherein a ‘generally’ cylindrical body is being interpreted as emulating the shape of a cylinder while taking account of manufacturing margins), the plurality of vanes extending longitudinally relative to the central separator axis between upper and lower ends of the cylindrical body and forming air flow openings between the plurality of vanes (see Figure 4 regarding the longitudinal configuration of the louvers 36, wherein [0058] discloses air passing between the louvers, i.e. air flow openings therebetween),
a filter (filter 86, [0057]) mounted radially interior within the plurality of vanes (see Figure 5, wherein filter 86 is interior of the louvers 36), fluidly downstream of the air flow openings between the plurality of vanes (wherein the filter 86 is fluidly downstream of the openings between the louvers 36).
However, McDowell does not explicitly teach a mesh screen positioned radially outward about a radial perimeter of the plurality of vanes. However, from the same or similar field of cyclonic dust collecting devices in vacuum cleaners, Yoo teaches a mesh screen positioned radially outward about a radial perimeter of the plurality of vanes (See Figures 19 and 20; see also Col. 16, lines 25-36; wherein grill member 201 surrounds the blades 230; see also Col. 20, lines 3-10; Col. 16, lines 28-31 disclose holes 202). 
Both McDowell and Yoo are directed towards collecting, separating, and filtering out contaminants and debris from an airpath in the context of a vacuum employing cyclones; see at least the Abstract of both references. McDowell seeks to resolve the issue of separating out larger debris particles from the airstream without clogging or hindering suction, i.e. mitigating re-retrainment; see [0003]. McDowell does so by implementing a combination of both the series of filtration elements in the assembly (82) and the multiple chambers of containment (48, 56, 101); see at least [0058-0059], [0064-0065], and [0076]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a mesh screen surrounding the louvers (36) of McDowell, as taught by Yoo. One would be motivated to do so in order to keep additional dust and debris particles from entering the grill assembly (82) of McDowell, and thus the motor assembly of the apparatus, thereby enabling higher efficiency filtration. The combination of the mesh element surrounding the louvers of McDowell reduces the quantity of particles/contaminants which reach the downstream filter (92), thereby reducing the probability of clogging the filter (92), loss of suction at the nozzle, and consequent degradation of cleaning performance; see [0065] of McDowell. This modification would be recognized as using a known technique or structure, i.e. an additional mesh filter in the context of a cyclone separator assembly, to improve a similar filtration device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the plurality of vanes are elongated longitudinally and oriented parallel to the central separator axis (McDowell: please refer to the construction of louvers 36 shown in Figure 4).
Regarding claim 3, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the filter is cylindrical and is elongated longitudinally relative to the central separator axis (McDowell: see paragraphs [0057-0058] and Figure 4 regarding the longitudinal and cylindrical arrangement).
Regarding claim 4, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the filter includes a foam media (McDowell: wherein [0057] discloses foam filter element).
Regarding claim 9, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches further comprising a plurality of tines extending below the shroud (McDowell: please refer to Figure 4, elements 65, as well as [0061], [0071]).
Regarding claim 11, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the mesh screen is supported on the generally cylindrical body of the plurality of vanes (wherein the combination as applied to claim 1 teaches this; please refer to the grill member 202 of Yoo, mounted on the cylindrical louvered body of McDowell).
Regarding claim 12, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the container defines a cyclonic separator about the central separator axis (see [0057] of McDowell, wherein container 18 is a cyclone separator), the container having the air inlet (inlet 28, [0058]) positioned to receive the airflow and debris to rotate around the separator axis in a first direction within the container (wherein the air inlet 28 receives the airflow and rotates the airflow and debris about the central separator axis in a clockwise direction, as shown in Figure 5).
Regarding claim 13, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the cyclonic separator is fluidly upstream of the shroud (see Figure 4 of McDowell; wherein the space surrounding element 82, i.e. the shroud, is a separator that is upstream of the shroud; the airpath first enters the inlet 28 and defines at least a portion of the cyclone separator, wherein dirt and debris then collect below element 82). 
Regarding claim 14, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the openings between adjacent vanes are positioned to direct the airflow and debris in a second direction at least partially opposed to the first direction redirecting airflow into the shroud (Please see Figure 5 of McDowell, wherein the openings between louvers 36 redirect the airflow in a counter-clockwise direction, i.e. opposite the initial clockwise direction; see also [0062] describing the change in direction).
Regarding claim 15, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the filter (86) at least partially within the shroud (82) extending around the central separator axis (see Figures 4 and 5 of McDowell) and positioned in the airflow path between the plurality of vanes (36) and the clean air outlet (wherein the filter 86 is within element 82, extending around the central axis, and between the louvers 36 and outlet 31; see also [0062-0063], [0057]).
Regarding claim 16, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 1 above. Modified McDowell further teaches wherein the mesh screen includes a plurality of pores (see holes 202 of Yoo). However, modified McDowell fails to explicitly disclose that the plurality of each have a size in a range from 450 micrometers to 100 micrometers. Since modified McDowell does, however, disclose that the plurality of holes (202 of Yoo) effect the filtering conditions (Yoo: Col. 17, lines 1-6; Col. 16, lines 30-36), the size of each of the plurality of holes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that different types and sizes of large debris particles may pass through into the louvers of McDowell. Choosing a range of aperture size in order to filter debris of a selected particle size is recognized within the art and can be determined via routine experimentation and optimization. Therefore, since the general conditions of the claim, i.e. that the grill member (201) is made up of a plurality of through holes for filtering, were disclosed in the prior art by modified McDowell, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the size range of the holes as disclosed by modified McDowell having between a pore a size in a range from 450 micrometers to 100 micrometers. Furthermore, the range of 450 micrometers to 100 micrometers is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Regarding claim 17, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the container includes a debris collection chamber below the shroud (please see Figure 4 and dirt cup 54 of McDowell, as well as [0062-0064]).
Regarding claim 18, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the container includes an upper end and a lower end and the separator axis extends centrally through the upper end and the lower end (Please refer to Figure 4 of McDowell regarding the upper and lower ends of the structure of the housing of the assembly 12).
Regarding claim 19, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the shroud is between the upper end and the lower end of the container, and wherein the shroud includes an upper end and a lower end (wherein element 82 of McDowell is between upper and lower ends of the housing of the assembly 12, and wherein element 82 has an upper end and a lower end), the shroud upper end being releasably connected to the container upper end (wherein the upper end of the shroud 82 is releasably connected to the upper top wall 20, see [0057] regarding the locking insert).
Regarding claim 20, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein the shroud includes an upper end and a lower end having a lower opening (please refer to element 82 of McDowell, i.e. having both an upper and a lower end, wherein the assembly 82 has an upper end adjacent the top wall 20 and an opposite end, wherein the lower opening of the assembly 82 is blocked by plate member 30).
Regarding claim 21, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches wherein a closed end of the filter contacts the shroud adjacent the lower end closing the lower opening defining a filter dirt collection chamber within the shroud between the plurality of vanes and the filter (wherein filter 86 is closed at the end adjacent the plate member 30, as plate member 30 leaves only gap 50 to communicate between chambers 48 and 56, see [0060]; wherein filter 86 is in contact with the area(s) adjacent the lower end of the assembly 82, including the louvers 36; wherein a filter dirt collection chamber is defined by the space created to hold contaminants when these components are assembled, including in the space between the louvers 36 and filter 86, such as on the exterior surface of the filter 86 and within the pores of the foam filter 86; see at least [0057-0058] of McDowell as well as [0062-0063]).
Regarding claim 26, the combination of McDowell as modified by Yoo teaches the claimed invention as applied above. Modified McDowell further teaches where the filter is a cylindrical filter forming a central portion in fluid communication with the clean air outlet (McDowell: please refer to the filter element 86, as shown in at least Figures 4 and 5, as well as [0058], [0063] regarding the communication between the filter 86 and outlet 31).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 4 above, and in further view of Worden (US 6,219,880) herein after referred to as ‘Worden’. 
Regarding claim 5, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 4 above. However, modified McDowell does not explicitly teach wherein the filter includes a pleated media.
	However, from the same or similar field of endeavor, Worden (US 6,219,880) teaches wherein the filter includes a pleated media (please refer to Figure 13; wherein the filter assembly comprises a filter 311, which made be foam, paper, or polyester, and the foam, paper, or polyester may be folded into pleats; see Col. 5, lines 42-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter (86) of the combination of McDowell in view of Yoo to further incorporate a pleated formation. One would be motivated to do so in order to increase the filtering area, see Col. 5, lines 42-47 of Worden. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 4 above, and in further view of McCormick (US 2004/0025285), herein after referred to as ‘McCormick’.
Regarding claim 6, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 4 above. However, modified McDowell does not explicitly teach wherein the filter includes a natural fiber media.
However, from the same or similar field of endeavor, McCormick teaches wherein the filter includes a natural fiber media (wherein [0008] and [0036] teach that the primary filter 124 is an annular corrugated filter made from paper or other natural and/or synthetic fiber material, held by plastic frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDowell in view of Yoo to further incorporate a fiber media within the foam filter (86). One would be motivated to do so in order to adapt the materials of the filter to incorporate elements appropriate for the intended purpose of the filter, see [0008] of McCormick. The addition of synthetic material chosen based on the intended purpose would increase the efficiency of the filtering apparatus, as the combined material would be appropriate for the environment in which the vacuum is used. This modification would be recognized as incorporating a known structure or material, i.e. a fibrous media in the context of a vacuum filter, to improve a similar filtering device in the same manner and would yield predictable results with a reasonable expectation of success. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 4 above, and in further view of Sepke (US 2006/0278087), herein after referred to as ‘Sepke ‘087’.
Regarding claim 7, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 4 above. However, modified McDowell does not explicitly teach wherein the filter includes a synthetic media.
However, from the same or similar field of endeavor, Sepke ‘087 teaches wherein the filter includes a synthetic media (see at least [0074] teaching the cleaning device filter may have sodium bicarbonate elements integrated into the filter; wherein the filter may be used in the concept of a cleaning device, and the filter may comprise a pleated filter or foam filter, and may be made of a material such as natural or synthetic fibers, foams, and the like; wherein [0069] teaches of odor neutralizers integrated therein; wherein [0146] discloses a deodorizing composition including sodium bicarbonate, adhesive, and a heavier sponge-like material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDowell in view of Yoo to further incorporate a synthetic media, i.e. sodium bicarbonate deodorizing additive, within the foam filter (86), as taught by Sepke ‘087. One would be motivated to do so because as the experimental results of Sepke ‘087 show, the incorporation of the synthetic deodorizer media reduces the source of odors in the context of a vacuum. These odors can make it undesirable to operate or clean an appliance, and the odors may also present a perceived health risk; see [0004], [0056], [0070], [0071] of Sepke ‘087. The incorporation of Sepke ‘087 into modified McDowell assists in mitigating these issues. 
Regarding claim 8, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 1 above.  Although modified McDowell teaches that the filter (86) is a foam filter, modified McDowell is silent regarding if the foam is an open cell foam media. Modified McDowell does not explicitly teach wherein the filter includes a media selected from the group consisting of pleated media, open cell foam media, natural fiber media, synthetic media, or any combination thereof.
However, from the same or similar field of endeavor, Sepke ‘087 teaches wherein the filter includes a media selected from the group consisting of pleated media, open cell foam media, natural fiber media, synthetic media, or any combination thereof (see at least [0071] teaching that filter 216 is pleated and may incorporate sodium bicarbonate strips; see also [0074] teaching the cleaning device filter may have sodium bicarbonate elements integrated into the filter; wherein the filter may be used in the concept of a cleaning device, and the filter may comprise a pleated filter or foam filter, and may be made of a material such as natural or synthetic fibers, foams, and the like; wherein [0069] teaches of odor neutralizers integrated therein; wherein [0146] discloses a deodorizing composition including sodium bicarbonate, adhesive, and a heavier sponge-like material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDowell in view of Yoo to further incorporate a synthetic media, i.e. sodium bicarbonate deodorizing additive, within the foam filter (86), as taught by Sepke ‘087. One would be motivated to do so because as the experimental results of Sepke ‘087 show, the incorporation of the synthetic deodorizer media reduces the source of odors in the context of a vacuum. These odors can make it undesirable to operate or clean an appliance, and the odors may also present a perceived health risk; see [0004], [0056], [0070], [0071] of Sepke ‘087. The incorporation of Sepke ‘087 into modified McDowell assists in mitigating these issues. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 9 above, and in further view of Makarov (US 2009/0031525), herein after referred to as ‘Makarov ‘525’.
Regarding claim 10, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 9 above. However, modified McDowell does not explicitly teach that the fingerlike projections are disposed on the bottom of the louvers (36) of shroud assembly (82). Specifically, modified McDowell does not explicitly teach wherein the plurality of tines protrude from the lower end of the cylindrical body of the plurality of vanes.
	However, from the same or similar field of endeavor, Makarov (US 2009/0031525) teaches a plurality of tines protrude from the lower end of the cylindrical body of the plurality of vanes (see baffles or fins 154, Figure 5; see also [0044]: baffles or fins 154 can extend downwardly from a closed lower end 156 of the perforated tube 140).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections (65) of McDowell to reflect the blades (154) of Makarov ‘525, specifically to protrude from the lower end of the assembly (82). The modification would be recognized as a substitution for the structure of the blades of McDowell; the fins of Makarov ‘525 are disposed and structurally oriented such that they assist in allowing dirt and dust particles to fall out of the air stream between the perforated tube lower end 156 and the bottom lid 120 of the dirt cup 110; see [0044]. These fins accomplish a similar function to the projections (65) of McDowell; see at least [0061] and [0071]. This modification would be recognized as substituting a similar, known structure in a similar chamber for the same purpose, and would have yielded predictable dirt re-entrainment mitigation results with a reasonable expectation of success. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 20 above, and in further view of Sepke (US 6,558,453), herein after referred to as ‘Sepke ‘453’.
Regarding claim 22, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 20 above. Modified McDowell teaches that the optional filter (86) is retained between the filter cage (84) and the louvers (36), and that the assembly (82) is removably coupled to the top wall (20). However, modified McDowell is silent on how the filter (86) may be removed from the assembly (82). Specifically, modified McDowell does not explicitly teach where the filter is removable from the shroud through the shroud upper end.
	However, from the same or similar field of endeavor, Sepke ‘453 teaches a vacuum cleaner including a cyclone module (118), provided with a filter (124) inside of a receptacle (126), wherein the receptacle (126) has elongated rib-like appendages (191), i.e. wherein the filter (124) is removable from the shroud (receptacle 126) through the shroud upper end (please see Figures 3A and 3B; Col. 3, lines 23-35, 40-46; Col. 8, lines 12-29).
	The filter receptacle (126) of Sepke‘453  performs a similar function to the louvers (36) of the assembly (82) of modified McDowell. Sepke ‘453 teaches the filter receptacle structure helps prevent relatively large dirt particles from adhering to the filter (124), see Col. 4 lines 16-25. The apertures formed between the louvers (36) of McDowell assist in separating out contaminants from the air flow, see [0008] and [0062]. Furthermore, the cagelike structure (150) of Sepke ‘453 provides a similar support to the filter cage (84) of McDowell. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the filter removal from the top of the shroud, as taught by Sepke ‘453, into the invention of modified McDowell. McDowell suggests the filter (86) is an optional feature in at least [0057-0058]. One would be motivated to combine the teachings of Sepke ‘453 into modified McDowell in order to provide a structure which allows the filter to be removed, i.e. optional, and because the teachings of Sepke ‘453 allow a user to clean and service the filter when necessary, provided that the filter can also be reinstalled after cleaning (Sepke ‘453: Col. 8, lines 17-29). A user may then employ reusable filters, thus reducing overall waste and cost. This modification would be recognized as using a known technique, i.e. a removable filter coupling, to improve a similar filter device in the same manner and would yield predictable results with a reasonable expectation of success.  

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 1 above, and in further view of Makarov (US 8,689,401), herein after referred to as ‘Makarov ‘401’.
Regarding claim 23, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 1 above. Modified McDowell teaches that the container assembly pictured in Figure 4, comprising dirt cup 54 and top element 18 having a top wall 20, side walls 22, and inlet 28 may be disassembled.  Assembly (82) and filter (86) are also removably coupled to the top wall (22). However, although the top portion (18) and dirt cup (54) may be uncoupled from one another, claim 1 requires that the container have an air inlet (28); upon disassembly of the two elements (18, 54) from one another, the container structure no longer has an inlet. Thus, McDowell does not explicitly teach wherein the separator assembly further includes a lid removably coupled to the container, the filter being coupled to the lid and removable with the lid from the container.
	However, from the same or similar field of endeavor of cyclonic dirt separation assemblies, Makarov (US 8,689,401) teaches wherein the separator assembly (see Abstract and Figures 2-3) further includes a lid (160) removably coupled to the container (wherein Col. 4, lines 6-11 teach that the top lid 160 is removable from the container), the filter being coupled to the lid and removable with the lid from the container (135; wherein Col. 4, lines 17-24 teach the structures of the lid including filtration elements, wherein Col. 4, line 40-Col. 5 line 3 teach that the shroud is attached to the top lid 160, wherein Col. 5, lines 4-35  teach that the shroud can be removed from container 135 independently of the lid, i.e. the shroud and filter assembly still connected to the lid while removed from container 135).
Modified McDowell teaches the structure of a container assembly having a dirty air inlet (28) located in sidewall (22), a clean air exhaust outlet (31) located in top wall (20), wherein the assembly (82) is removably coupled to the top wall (20). Similarly, Makarov ‘401 teaches a container assembly having an air inlet (190) located in the wall of container (135), an upper lid (160), wherein cleaned air passes through the filter 450 and exits the top lid 160 through the air outlet 445, then to the suction source 130 where the air is exhausted from the vacuum cleaner 100; see Makarov ‘401 Col. 5, lines 47-67. Furthermore, the container (18) of modified McDowell is removably coupled to the dirt cup (54), wherein the container (135) of Makarov ‘401 is hingedly coupled to bottom life (165); i.e. both bottom elements of the references are provided in different constructions for the purpose of emptying the assembly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDowell in view of Yoo, as applied to claim 1, to further combine in the teachings of Makarov ‘401 to include a removable lid assembly. Specifically, modifying the top wall (20) of modified McDowell to reflect the top lid  (160) of Makarov ‘401, such that the assembly (82) of McDowell which includes the filter (86) is removable with the lid. 
The removal of the top wall (20) from the container (18) gives access to the interior of the container when needed. Prior to the incorporation of the teachings of Makarov ‘401, the filter and shroud of McDowell are fixed to the top wall (20) of the container (18); when a user wishes to access the filter/shroud independently of the container, the entire container (18) and surrounding walls (20/22) must first be uncoupled from the dust cup (54), then the filter and shroud must be uncoupled from the top wall (20). One would be motivated to combine in the teachings of Makarov ‘401 because in doing so, the filter and shroud arrangement can be accessed without disassembling the entire structure, providing additional interior access. This modification would be recognized as using a known technique, i.e. a removable lid in a modular apparatus, to improve a similar cyclone vacuum device in the same manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 24, the combination of McDowell as modified by Yoo and Makarov ‘401 teaches the claimed invention as applied above, and further teaches wherein the shroud is coupled to the lid and removable with the lid from the container (wherein the combination as applied to claim 23 teaches this; wherein modified McDowell teaches assembly 82, including the filter 86, is coupled to the modified lid top wall 20, and is removable from the container 18/22/54).
Regarding claim 25, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 1 above. Modified McDowell teaches that the container assembly pictured in Figure 4, comprising dirt cup 54 and top element 18 having a top wall 20, side walls 22, and inlet 28 may be disassembled.  Assembly (82) and filter (86) are also removably coupled to the top wall (22). However, although the top portion (18) and dirt cup (54) may be uncoupled from one another, claim 1 requires that the container have an air inlet (28); upon disassembly of the two elements (18, 54) from one another, the container structure no longer has an inlet. Thus, McDowell does not explicitly teach wherein the separator assembly further includes a lid removably coupled to the container, wherein the clean air outlet includes an aperture through the lid.
	However, from the same or similar field of endeavor of cyclonic dirt separation assemblies, Makarov (US 8,689,401) teaches wherein the separator assembly (see Abstract and Figures 2-3) further includes a lid (160) removably coupled to the container (wherein Col. 4, lines 6-11 teach that the top lid 160 is removable from the container), wherein the clean air outlet includes an aperture through the lid (wherein cleaned air passes through the filter 450 and exits the top lid 160 through the air outlet 445, then to the suction source 130 where the air is exhausted from the vacuum cleaner 100; see Makarov ‘401 Col. 5, lines 47-67; wherein Col. 4, lines 17-24 teach the structures of the lid including filtration elements, wherein Col. 4, line 40-Col. 5 line 3 teach that the shroud is attached to the top lid 160, wherein Col. 5, lines 4-35  teach that the shroud can be removed from container 135 independently of the lid, i.e. the shroud and filter assembly still connected to the lid while removed from container 135).
For the purposes of brevity, the structural comparison between modified McDowell and Makarov ‘401 is not reiterated in the rejection of claim 25, however, Examiner recommends referencing the rejection of claim 23 above. The reasons for the modification of claim 25, i.e. the same as claim 23, are reiterated below. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDowell in view of Yoo, as applied to claim 1, to further combine in the teachings of Makarov ‘401 to include a removable lid assembly. Specifically, modifying the top wall (20) of modified McDowell to reflect the top lid  (160) of Makarov ‘401, such that the assembly (82) of McDowell which includes the filter (86) is removable with the lid. 
The removal of the top wall (20) from the container (18) gives access to the interior of the container when needed. Prior to the incorporation of the teachings of Makarov ‘401, the filter and shroud of McDowell are fixed to the top wall (20) of the container (18); when a user wishes to access the filter/shroud independently of the container, the entire container (18) and surrounding walls (20/22) must first be uncoupled from the dust cup (54), then the filter and shroud must be uncoupled from the top wall (20). One would be motivated to combine in the teachings of Makarov ‘401 because in doing so, the filter and shroud arrangement can be accessed without disassembling the entire structure, providing additional interior access. This modification would be recognized as using a known technique, i.e. a removable lid in a modular apparatus, to improve a similar cyclone vacuum device in the same manner, and would yield predictable results with a reasonable expectation of success. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 2006/0042039), in view of Yoo (US 7,722,693), as applied to claim 1 above, and in further view of Oh (US 7,331,084), herein after referred to as ‘Oh’.
Regarding claim 27, the combination of McDowell as modified by Yoo teaches the claimed invention as applied to claim 1 above. Although the gaps between louvers (36) are shown in at least Figure 5, McDowell does not explicitly teach wherein sidewalls of adjacent vanes converge defining the openings between adjacent vanes having a decreasing area in the direction of airflow into the shroud (Col. 7, lines 1-13 disclosing the inclined angles as well as the narrowing of air passages; see also Col. 7, lines 15-19 disclosing a shadowing structure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Oh into the combination of McDowell in view of Yoo, specifically regarding the narrowing of passages between the louvers (36) of McDowell. One would be motivated to do so because the narrowing of the passages assists in mitigating dust backflow, while also implementing a design that beneficially ensures vacuum degradation does not occur when these passages are modified; see Col. 7, lines 5-26 of Oh. This modification would be recognized as incorporating a feature from louvers of one vacuum cyclone assembly into the louvers of a similar vacuum cyclone assembly, to improve the modified assembly in the same manner as the teachings of Oh, and would yield predictable results with a reasonable expectation of success. 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 20170156559) in view of Yoo (US 7,722,693).
Regarding claim 1, Krebs (US 20170156559) discloses a vacuum cleaner (see Abstract) comprising:
an airflow path including a suction inlet and a clean air outlet (wherein [0026] discloses a working air path; see also Figure 1 and suction nozzle 30, i.e. an inlet, and [0032] disclosing an air outlet; see also Figure 2);
a suction source in fluid communication with the dirty air inlet for generating an airflow through the airflow path (see [0026] disclosing the vacuum fan/motor assembly 21, a conventional suction source configured to generate a working airstream through a working airpath); and
a separator assembly (Figures 2, 3; [0028]) for removing and collecting debris from the airflow, the separator assembly including a central separator axis (see at least [0003], [0005] disclosing a separator assembly; see also [0026] disclosing cyclone module 26 for separating dirt and other contaminants from the working airstream; see also Figure 2, axis X), the separator assembly including,
a container (38) having an air inlet (air inlet conduit 60) in fluid communication with the suction inlet and the clean air outlet that discharges the airflow from the separator assembly (wherein [0031] discloses that an air outlet from the cyclone module can be at least partially defined by outlet conduit 62, and wherein the inlet conduit 60 is in fluid communication with suction nozzle 30, and the outlet conduit is in fluid communication with the vacuum fan/motor assembly 21),
a shroud (64) located in the container (38; see Figure 2) and including,
a plurality of vanes (louvers 66) comprising a generally cylindrical body (see cylindrical body having a plurality of louvers disclosed in [0032]), the plurality of vanes extending longitudinally relative to the central separator axis between upper and lower ends of the cylindrical body and forming air flow openings between the plurality of vanes (wherein [0032] discloses that the vanes or louvers 66 extend longitudinally between upper and lower ends of the grill body, wherein openings 68 are formed between adjacent louvers),
a filter mounted radially interior within the plurality of vanes, fluidly downstream of the air flow openings between the plurality of vanes (wherein [0032] specifically discloses that a foam filter may be provided on the interior of the grill 64, i.e. downstream of the openings 68 between louvers 66).
Krebs teaches other embodiments which include a mesh material; see at least [0023], [0048-0050], [0064]. However, in the present embodiment, Krebs does not explicitly teach a mesh screen positioned radially outward about a radial perimeter of the plurality of vanes. 
However, from the same or similar field of endeavor, Yoo (US 7,722,693) teaches a mesh screen positioned radially outward about a radial perimeter of the plurality of vanes (See Figures 19 and 20; see also Col. 16, lines 25-36; wherein grill member 201 surrounds the blades 230; see also Col. 20, lines 3-10; Col. 16, lines 28-31 disclose holes 202). 
Both Krebs and Yoo are directed towards collecting, separating, and filtering out contaminants and debris from an airpath in the context of a vacuum employing cyclonic forces; see at least the Abstract of both references. Furthermore, in the embodiment shown in Figure 11 that includes a cylindrical body having a plurality of louvers (230), Krebs intimates incorporating one or more mesh screens in [0064]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a mesh screen surrounding the louvers (66) of Krebs, as taught by Yoo. One would be motivated to do so in order to keep larger dust and debris particles from entering the grill assembly of Krebs, thus enabling higher efficiency filtration. The would be beneficial to the invention of Krebs, as the finer first is collected in chamber 46, wherein the larger and bulkier dirt is collected in chamber 42; see Krebs [0028]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidshofer (US 2014/0101889), please refer to the Abstract and Figures 6-7. 
Arnold (US 7,419,522), please see element 28. 
Thur (US 6,951,045), please refer to Figure 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723